 

r"'r::‘~:
_l: `\

* .r §-'§__ [' ' §`; _'§
i. . ". :Page 1 nfl

 

AO 245B (Rev. 051' 15/2018) Judgment in a Criminal Petty Case (Modified) §

UNITED STATES DISTRICT COU §T
soUTHERN DISTRICT oF CALIFORNIA

 

United states ofAmerica JUDGMENT IN A `(l;-RIMINAL CASE \"

 

v. (For Offenses Committed On or Al`rer chember 1, 1987)
Raul GOHZ&]€S_L€OH Case Number: 3:18-mj-22184-RBB

Elana R. Fogel
De]?andam’sAttor/ney

 

REGISTRATION NO. 80006298

THE DEFENDANT!
§ pleaded guilty to count(s) l Of COmplain’f

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of ()ffense Count Number§s!
8:1325 lLLEGAL ENTRY (Misdemeanor) l

\:l The defendant has been found not guilty on count(s)
II Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $lO WAIVED Fine: WAIVED

|X| Court recommends USl\/IS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[| Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Thursday, October 18, 2018
Date of Imposition of Sentence

wa

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

 

3:18-mj-22184-WVG

